Exhibit 10.22

Elizabeth Arden, Inc.
2400 SW 145th Avenue
Miramar, Florida 33027


Re: August 15, 2011 Award of Service Based Restricted Stock Units





Dear Participant Name:





Elizabeth Arden, Inc. (the "Company") is pleased to make the following award to
you as described below:





1.

Award Grant

.    Pursuant to the provisions of the Elizabeth Arden, Inc. 2004 Stock
Incentive Plan, as the same may be amended, modified and supplemented (the
"Plan"), the Committee (as defined in the Plan) hereby grants to you as of the
award date ("Award Date") set forth in the Award Notification (as defined below)
related to this award, subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth, an award of
restricted stock units (the "RSUs"") as set forth in the Award Notification
related to this award. Each RSU awarded to you hereunder represents the right to
receive one share of the Company's common stock, par value $.01 per share (each
a "Share"), upon the vesting thereof and subject to the terms and conditions set
forth in this agreement (the "Agreement").





2.

Award Notification

.    The term "Award Notification" means the electronic notification related to
this award provided to you by the Company's Plan administrator on the website of
the Company's Plan administrator, pursuant to which you have been informed of
this award and have been given the opportunity to accept or reject this award.
The Award Notification is incorporated herein by reference, including your
electronic acceptance or rejection of this award at the website of the Company's
Plan administrator.





3.

RSU Account

.    RSUs granted to you shall be credited to a notional account (the "Account")
established and maintained for you by the Company. Your Account shall be the
record of RSUs granted to you hereunder, is solely for accounting purposes and
shall not require a segregation of any Company assets.





4.

Vesting Terms and Conditions

.    It is understood and agreed that the award evidenced by this agreement (the
"Agreement") is subject to the following terms and conditions:





 

(a)

The RSUs granted to you hereby will vest and become payable in accordance with
the vesting schedule and terms set forth in Schedule A attached hereto.





 

(b)

Subject to Section 4(c) hereof, upon termination of your employment with the
Company and its subsidiaries for any reason whatsoever, with or without cause,
voluntarily or involuntarily (other than by reason of the your death or
permanent and total disability (as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (the "Code")) all RSUs which have not vested as
provided for in Section 4(a) will be forfeited, and all your rights, or the
rights of your heirs in and to such RSUs, and any Shares underlying such RSUs
will terminate, unless the Committee determines otherwise in its sole and
absolute discretion. Upon your death or permanent and total disability (as
defined in Section 22(e)(3) of the Code), the RSUs will vest with respect to a
number of RSUs equal to (i) the product of (x) a fraction, the numerator of
which is the number of completed months elapsed after the Award Date to the date
of death or total disability, as the case may be, and the denominator of which
is thirty six (36) and (y) the number of RSUs set forth in the Award
Notification less (ii) the number of RSUs that have already vested pursuant to
Section 4(a) of this Agreement. As to any RSUs then remaining, all such RSUs
shall be forfeited to the Company.





 

(c)

Notwithstanding the foregoing provisions of this Section 4, if there is a Change
in Control (as defined in the Plan) of the Company, all RSUs shall vest in
accordance with the provisions of the Plan.





 

(d)

Subject to the provisions of Sections 5 and 6 hereof, upon the vesting of RSUs
in accordance with the terms and conditions of this Agreement, you shall become
entitled to receive a stock certificate evidencing number of Shares
corresponding to the number of RSUs that have vested, or to have such
corresponding number of Shares delivered electronically to your broker.

Payment of Shares issuable upon the vesting of any RSUs shall be made as soon as
practicable after the RSUs have vested, but in no event later than March 15th of
the calendar year after the year in which the RSUs vest.





- 1 -

5.

No Rights of Stock Ownership

.    This award of RSUs does not entitle you to any interest in or to any voting
or other rights normally attributable to Share ownership.





6.

Compliance with Securities Laws and Listing Requirements

.    The issuance or delivery of any Shares upon the vesting of RSUs granted
hereunder may be postponed by the Committee for such period as may be required
to comply with any applicable requirements under the federal or state securities
laws, any applicable listing requirements of any national securities exchange or
the NASDAQ National Market System, and any applicable requirements under any
other law, rule or regulation applicable to the issuance or delivery of such
Shares, and the Company shall not be obligated to deliver any such Shares to you
if either (i) delivery thereof would constitute a violation of any provision of
any law or of any regulation of any governmental authority, any national
securities exchange or the NASDAQ Global Select Market, or (ii) you shall not
yet have complied fully with the provisions of Section 7 hereof.





7.

Taxes

.    Upon the vesting of any RSUs, the Company will withhold from the number of
Shares issuable upon such vesting, a number of Shares having an aggregate Fair
Market Value equal to the minimum federal, state, local and/or foreign taxes or
other obligations required by law to be withheld with respect to the vesting of
such RSUs. For purposes of this provision, "Fair Market Value" shall mean the
closing price of a Share on the vesting date of the related RSU on the principal
stock exchange on which such Shares are traded. Notwithstanding anything to the
contrary contained herein, you shall be ultimately responsible for the payment
of all taxes required to be paid in connection with the vesting of the RSUs and
the issuance of Shares hereunder.





8.

No Right to Continued Employment

.    This Agreement does not confer upon you any right to continued employment
by the Company or any of its subsidiaries or affiliated companies, nor shall it
interfere in any way with our right to terminate your employment at any time for
any reason or no reason.





9.

Administration by Committee

.    The Plan and this Agreement will be construed by and administered under the
supervision of the Committee, and all determinations of the Committee will be
final and binding on you.





10.

No Restriction on Rights of Company

.    Nothing in the Plan or this Agreement will restrict or limit in any way the
right of the Board of Directors of the Company to issue or sell stock of the
Company (or securities convertible into stock of the Company) on such terms and
conditions as it deems to be in the best interests of the Company, including,
without limitation, stock and securities issued or sold in connection with
mergers and acquisitions, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any qualified stock
bonus or employee stock ownership plan.





11.

Power of Attorney

.    You hereby irrevocably appoint the Company and each of its officers,
employees and agents as your true and lawful attorneys with power to take such
other action as the Committee deems necessary or desirable to effectuate the
terms of this Agreement. This power, being coupled with an interest, is
irrevocable. You agree to execute such other documents as may be reasonably
requested from time to time by the Committee to effectuate the terms of this
Agreement.





12.

Discretionary Nature and Acceptance of Award

.





 

(a)

Acceptance or rejection of this award in accordance with the procedures
established from time to time by the Company's Plan administrator shall be
deemed as your acceptance or rejection of the terms and conditions of this
Agreement, as the case may be.





 

(b)

The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.





 

(c)

The award of RSUs is voluntary and occasional, and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been awarded repeatedly in the past.





 

(d)

All decisions with respect to future awards, if any, will be at the sole
discretion of the Company.





 

(e)

Your participation in the Plan is voluntary.





 

(f)

The future value of the underlying Shares is unknown and cannot be predicted
with certainty.





- 2 -

 

(g)

In consideration of the award of the RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of RSUs, or Shares acquired upon vesting of the RSUs, resulting from
termination of your employment by the Company or any subsidiary (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the award of the RSUs, you irrevocably release the Company and
any subsidiary from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the award of RSUs, you shall be deemed irrevocably to
have waived your right to pursue or seek remedy for such claim or entitlement.





 

(h)

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares; and





 

(i)

You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.





13.

Entire Agreement; Governing Law; Conflicts

.    This Agreement, which constitutes the entire agreement of the parties with
respect to the RSUs, is subject to all of the terms and conditions of the Plan
(a copy of which is available upon your request), and shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida
without regard to principles of conflicts of law. For purposes of litigating any
dispute that arises under or with respect to this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of Florida, and agree
that any such litigation will be conducted in courts of Miami-Dade County,
Florida or the federal courts for the Southern District of Florida. In the event
of any conflict between this Agreement, the Plan or the Award Notification, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.





14.

Nonassignability.

    This Agreement, and the award made pursuant hereto, may not be assigned,
pledged, or transferred, except, if you die, to a designated beneficiary or by
will or by the laws of descent and distribution. The foregoing restrictions do
not apply to transfers under a court order, including, but not limited to, any
domestic relations order.





15.

Disclosure and Use of Information

.    This Section shall only apply if you reside outside of the United States
and its territories and only to the extent required by applicable law. You
hereby acknowledge that the Company holds and processes information relating to
your employment, including the nature and amount of your compensation,
information relating to grants made by the Company to you under this Plan or
other share incentive plans, your bank details, social security or national
identity number, and other personal details ("Personal Data"). You further
acknowledge that the Company is part of a group of companies operating
internationally, and that, in connection with the Plan or other share incentive
plans, it may be necessary for the Company to make Personal Data available to
its subsidiaries and affiliates, to third-party advisers and administrators of
any share incentive plans or arrangements, to service providers and other third
parties in the ordinary course of business, and to regulatory authorities and
tribunals (the "Third Parties"); and that these Third Parties may be located in
countries other than your country of residence (the "Third Countries"),
including the United States and other countries outside the European Economic
Area. You acknowledge that the laws of these Third Countries may not provide for
a level of data protection equivalent to that provided for in your country of
residence. Any Personal Data made available by the Company as described above in
relation to the Plan or any other share incentive plan will be for the purpose
of administration and management of the Plan or any other share incentive plan
by the Company, on behalf of the Company, or as otherwise permitted or required
by law. You hereby authorize the Company to hold and process the Personal Data
for these purposes, and to transfer to the Third Parties and Third Countries any
Personal Data to the extent necessary or appropriate to facilitate the
administration of the Plan or any other share incentive plan. You authorize the
Company to store and transmit Personal Data in electronic form. You confirm
that, to the extent such rights exist under applicable law, the Company has
notified you of your rights of entitlement to reasonable access to the Personal
Data and of your rights to rectify any inaccuracies in that data. Any inquiries
may be directed to: Elizabeth Arden, Inc., 2400 SW 145th Avenue, 2nd Floor,
Miramar, Florida 33027, USA, Attention: General Counsel. You agree that the
Section shall supercede and amend and restate in its entirety any personal data
protection or similar provision contained in any prior stock, option or similar
incentive grant made to you by the Company.





- 3 -

16.

Failure to Enforce Not a Waiver.

    The Company's failure to enforce at any time any provision of this Agreement
does not constitute a waiver of that provision or of any other provision of this
Agreement.





17.

Partial Invalidity.

    The invalidity or illegality of any provision of this Agreement will be
deemed not to affect the validity of any other provision.





18.

Section 409A Compliance.

    This Agreement is intended to comply with section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), and any regulations, rulings, or
guidance provided thereunder. The Company reserves the unilateral right to amend
this Agreement upon written notice to you to prevent taxation under Code section
409A.





- 4 -

SCHEDULE A

VESTING SCHEDULE

The RSU award shall vest according to the following terms and conditions:

The RSU award will vest in equal thirds on the dates that are two business days
after the Company's financial results for each of the fiscal years ending June
30, 2012, June 30, 2013 and June 30, 2014, as applicable, are publicly announced
(each a "Vesting Date"), if you are still employed by the Company on the
applicable Vesting Date.